                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

TOI BRISTOW
Individually, and as Representative/Executor of the
Estate of Ivan Cook, and on Behalf of All Wrongful
Death Beneficiaries of Ivan Cook, Deceased                                           PLAINTIFF

v.                                                          CASE NO: 3:21-cv-104-MPM-JMV

SMITTY’S SLICES 2, LLC
doing business as MARCO’S
PIZZA (Store #8322), et al.                                                       DEFENDANTS


                       ORDER STAYING CERTAIN PROCEEDINGS



       This case is before the Court pursuant to L. U. CIV. R. 16(b)(3)(B). Rule 16(b)(3)(B)

provides:

       [f]iling a motion to compel arbitration, or a motion asserting an immunity defense
       or jurisdictional defense stays the attorney conference and disclosure requirements
       and all discovery, pending the court’s ruling on the motion, including any appeal.
       Whether to permit discovery on issues related to the motion and whether to permit
       any portion of the case to proceed pending resolution of the motion are decisions
       committed to the discretion of the court, upon a motion by any party seeking relief.

       Defendant Liberty Mutual Insurance, Inc., filed a motion [11] to dismiss in part

pursuant to Rule 12(b)(5) of the Federal Rules of Civil Procedure for failure to perfect

service of process (which, consequently, raises the issue of lack of personal jurisdiction)

on June 28, 2021. Accordingly, the proceedings listed above, along with the case

management conference, are STAYED pending a ruling on the jurisdictional motion.

       SO ORDERED THIS 6th day of July, 2021.


                                                      /s/ Jane M. Virden
                                                      U.S. Magistrate Judge
